IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,030-01


EX PARTE JOHN STEVEN GARDNER





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. W219-81121-06 IN THE 219TH JUDICIAL DISTRICT COURT

COLLIN COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in November 2006 of capital murder committed on January
23, 2005.  Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Gardner v. State, 306 S.W.3d 274 
(Tex. Crim. App. 2009), cert. filed, No. 09-10732 (May 13, 2010).
	Applicant presented five allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial judge entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions, except for findings paragraphs 67, 85, and 86.  In addition, we do not adopt the
phrase, "at China Blue's direction," in findings paragraph 81.  We also observe that the word,
"first," in findings paragraph 94(c) should be changed to the word, "second."  Based upon
the trial court's findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2010.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.